Citation Nr: 1415434	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  09-31 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation benefits pursuant to 38 U.S.C.A. § 1151 (West 2002).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1969.  The Veteran died on July [redacted], 2008, and the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO).  

The appellant testified at a personal hearing before an Acting Veterans Law Judge in June 2011.  A transcript of the proceeding is associated with the claims file.  In a January 2012 letter, the appellant was informed that the Acting Veterans Law Judge who conducted the June 2011 hearing was no longer employed with the Board, and she was provided with the opportunity to appear at another hearing before a different Veterans Law Judge that would render a decision on her claim.  See 38 U.S.C.A. § 7101(c) (West 2002); 38 C.F.R. §§ 20.707, 20.717 (2013).  She responded that she did not want another hearing.

In February 2014, the appellant's attorney submitted additional argument and evidence with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013).



FINDINGS OF FACT

1.  A July 2008 certificate of death indicates that the Veteran died on July [redacted], 2008 at the age of 60.  The certificate of death lists the immediate cause of death as pharyngeal carcinoma.  

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder, rated 100 percent from October 3, 1999.

3.  The evidence reflects that the Veteran had service in the Republic of Vietnam from April 1968 to April 1969.

4.  The medical evidence of record with respect to whether the cause of the Veteran's death was related to his in-service exposure to Agent Orange is in equipoise.

5.  The grant of entitlement to service connection for the cause of the Veteran's death on a direct basis renders moot the claim for entitlement to VA compensation benefits for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151.


CONCLUSIONS OF LAW

1.  The Veteran's fatal pharyngeal carcinoma was incurred during active military service and contributed substantially and materially to cause the Veteran's death.  38 U.S.C.A. §§ 1110, 1116, 1310, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2013).

2.  The appellant's claim for entitlement to VA compensation benefits for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151 is moot.  38 U.S.C.A. §§ 1110, 1131, 1151 (West 2002); 38 C.F.R. § 20.101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue involving the appellant's claim for entitlement to service connection for the cause of the Veteran's death.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  This is so because the Board is taking action favorable to the appellant by granting entitlement to service connection for the cause of the Veteran's death.  As such, this decision poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

In this decision, the Board grants the claim for entitlement to service connection for the cause of the Veteran's death, which constitutes a complete grant of those benefits sought on appeal.  The grant of entitlement to service connection for the cause of the Veteran's death renders the 38 U.S.C.A. § 1151 claim moot.  A discussion of VA's duty to notify and assist is unnecessary as to these issues.

I.  Service Connection for the Cause of the Veteran's Death

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

VA death benefits are payable to the surviving spouse of a veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.5, 3.312 (2013).  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312. 

In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  In order to be a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially to cause death; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that the service-connected disorder casually shared in producing death, but rather it must be shown that there was a causal connection between the service-connected disability and the Veteran's death.  38 C.F.R. § 3.312(b), (c). 

The Veteran died on July [redacted], 2008 at the age of 60.  The certificate of death reflects that the immediate cause of death was pharyngeal carcinoma.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder, rated as 100 percent disabling from October 3, 1999. 

The appellant contends that service connection for the cause of the Veteran's death is warranted.  Specifically, during a June 2011 hearing before the Board and in various lay statements, she argued that the Veteran's pharyngeal carcinoma was caused by his in-service exposure to herbicide agents.  

The Veteran's service treatment records are negative for any complaints or findings of pharyngeal carcinoma.  The Veteran's service personnel records reveal that he had service in the Republic of Vietnam from April 1968 to April 1969.  

VA regulations provide that if a veteran was exposed to an herbicide agent (Agent Orange) during active service, service connection is presumed for the following disorders: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, diabetes mellitus, type 2, Hodgkin's disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, early onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), Parkinson's disease, and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309.

VA has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for: hepatobiliary cancers; nasal and/or nasopharyngeal cancer; bone and joint cancer; breast cancer; female reproductive cancers; urinary bladder cancer; renal cancer; testicular cancer; leukemia, other than chronic lymphocytic leukemia (CLL); abnormal sperm parameters and infertility; Parkinson's Disease and Parkinsonism; Amyotrophic Lateral Sclerosis (ALS); chronic persistent peripheral neuropathy; lipid and lipoprotein disorders; gastrointestinal and digestive disease including liver toxicity; immune system disorders; circulatory disorders; respiratory disorders (other than certain respiratory cancers); skin cancer; cognitive and neuropsychiatric effects; gastrointestinal tract tumors; brain tumors; AL amyloidosis (also referred to as primary amyloidosis); endometriosis; adverse effects on thyroid homeostasis; and, any other condition for which VA has not specifically determined that a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27630-27641 (May 20, 2003); see also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed. Reg. 59232 (November 2, 1999). 

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The Veteran's service personnel records reflect that he served in Vietnam during the pertinent time period.  Accordingly, the Veteran is presumed to have been exposed to Agent Orange. 

Although the Veteran is presumed exposed to Agent Orange, the medical evidence of record does not support presumptive service connection for the cause of the Veteran's death because pharyngeal carcinoma is not among the diseases or disorders eligible for presumptive service connection based on exposure to herbicide agents.  38 C.F.R. § 3.309.  Accordingly, presumptive service connection for the cause of the Veteran's death is not warranted.

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984) does not preclude a claimant from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

After a thorough review of the evidence of record, the Board concludes that service connection for the cause of the Veteran's death is warranted, as the evidence is in equipoise as to whether the Veteran's death was related to his in-service exposure to Agent Orange.

In support of her claim, the appellant has submitted a January 2011 private medical opinion provided by T. Lynn, M.D.  Dr. Lynn opined that it is more likely than not that the Veteran's nasopharyngeal carcinoma was causally related to his in-service exposure to Agent Orange.  Dr. Lynn stated that his opinion was based upon a review of the record.  He provided supporting rationale for his opinion, citing to various medical treatises which have found a link between pharyngeal carcinoma and herbicide exposure.

The evidence against the appellant's claim consists of a March 2013 VA opinion.  After reviewing the Veteran's claims file, the VA examiner opined that it was less likely than not that the Veteran's pharyngeal carcinoma was causally related to his active duty service, including Agent Orange exposure.  In support of his opinion, the examiner explained that a causal link between the Veteran's pharyngeal cancer and his herbicide exposure could not be made in the absence of an estimation of the cumulative dose of the Veteran's herbicide exposure.  The examiner also cited to medical literature supporting the position that there is not a link between pharyngeal carcinoma and Agent Orange exposure.  Last, the examiner noted that the Veteran had other risk factors for developing pharyngeal carcinoma, including alcohol and tobacco use.

The Board finds both of the medical opinions provided in this case to be probative, and entitled to significant weight.  Both Dr. Lynn and the VA examiner provided opinions based upon a review of the evidence contained in the Veteran's claims file as well as a review of the medical literature pertinent to the issue at hand.  Further, both provided supporting rationale for their opinions.  The Board acknowledges that the VA examiner is a specialist in otorhinolaryngology and Dr. Lynn is an internist, but does not find that this factor alone renders one opinion significantly more probative than the other in this instance.

As there is a probative and competent medical opinion in support of a finding that the Veteran's pharyngeal carcinoma was related to his in-service exposure to Agent Orange and a probative and competent medical opinion against such a finding, the Board concludes that the evidence is at least in equipoise with regard to whether the Veteran's pharyngeal carcinoma was related to his in-service herbicide exposure.  Therefore, with application of the benefit of the doubt doctrine, the Board concludes that the Veteran's pharyngeal carcinoma was etiologically related to his in-service herbicide exposure for the purposes of deciding whether the appellant is entitled to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for the cause of the Veteran's death is warranted.

II.  Entitlement to Compensation under 38 U.S.C.A. § 1151

As an alternative theory of entitlement to service connection for the cause of the Veteran's death, the appellant contends that VA compensation benefits are warranted for the cause of the Veteran's death based upon 38 U.S.C.A. § 1151.  

In light of the grant of benefits stated above, the appellant's 38 U.S.C.A. § 1151 claim is rendered moot.  As entitlement to service connection for the cause of the Veteran's death is granted herein, no additional benefit (monetary or otherwise) can be gained under 38 C.F.R. § 1151; nor does any controversy remain.  See Hornick v. Shinseki, 24 Vet. App. 50, 53-57 (2010); Timberlake v. Gober, 14 Vet. App. 122 (2000).  VA is only required to consider an appellant's claim under the provisions of 38 U.S.C.A. § 1151 if the appellant's claim for service connection is denied under 38 U.S.C.A. § 1110.  See, e.g., Timberlake, 14 Vet. App. at 134-35; Moffitt v. Brown, 10 Vet. App. 214, 224 (1997); Mintz v. Brown, 6 Vet. App. 277, 282-83 (1994).  In light of the grant of service connection for the cause of the Veteran's death, the claim for entitlement to VA compensation under 38 U.S.C.A. § 1151 is moot, and the claim is dismissed.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted. 

The appeal seeking VA compensation benefits for the cause of the Veteran's death under the provisions of 38 U.S.C.A. § 1151 is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


